DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 8-14 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1-7. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to delivering relevant content to users.  
Claims 1-20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium) and process (i.e., a method). 
 Although claims 1-20 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claims 1, 8 and 15 recite generating a relevance segment, matching the relevance segment, scoring the matched relevance segment, pushing content, generating de-identifiable key, relevant segments, generating relevant content and delivering the content. 
The limitation of generating, matching, scoring, pushing (transmitting) and delivering covers certain Methods of Organizing Human Activity but for the recitation of generic computer component. That is, other than reciting a computer in claims 1 and 8 (in preamble) and a computer in claim 15, nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc., (determining contents based on user profile (preference or interest)). If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, if a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a computer for generating segment, matching, scoring, and delivering content. The claims as a whole merely describe how to generally apply the concept of generating selecting contents based on user profile and encrypting or hashing the profile information for protecting personally identifying information. The computer, in the steps, are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of generating, selecting and providing content), such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself

Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of a  Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-5, 7-14, and 16-20 merely add further details of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 2-5, 7-14, and 16-20, are patent ineligible. Hence, claims 1-20 are not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 13, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hauser (US 2010/0250341 A1) and further in view of Hewitt et al. (US 2020/0074005 A1).

Claims 1, 8, 15:
	Hauser teaches receive profile information associated with a device code of a user, wherein the profile information is received by direct system integration or partner's data integration (see fig. 1, 4);
generate a relevant segment from multi-touchpoint attributes (user profile collected from different media) (see [0020], [0022], [0029]-[0032]);
match the relevant segment from a content delivery system (see [0021], [0022];
score the matched relevant segment to determine a matching score in real-time (see [0025];
upon determining the highest matched score generated, push content in real-time [see 0025]-[0028], [0043]).
	Hauser failed to teach generate wherein the content is optimized based on natural language processing and classification of the content; and a de-identifiable key for the user to map with the relevant segment and deliver the content, it is taught in Hewitt. Hewitt teaches generating user profile including interest, and analyzing and processing documents using natural 
Claims 6, 13, 20:
Hauser teaches generates scores and match relevant scores to relevant segments based on real-time demand and relevant content from the content management system (see [0004]-[0005], [0021]).

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hauser (US 2010/0250341 A1) and further in view of Hewitt et al. (US 2020/0074005 A1) and further in view Bertz et al. (US 8,954,588 B1).
Claims 2, 9, 16:
Hauser failed to teach auto accelerate or decelerate performance of the relevant segment to improve the content delivery.  Bertz teaches delivering of content comprising of standard process at no extra charge an accelerated process for delivering the contents at an accelerated rate in exchange for extra cost. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was filed to incorporate Berz’s accelerated or deaccelerated process in Hauser’s deliver of content in order to control the delivery of contents based on cost by providing options to the content provide for the delivery of contents. 

s 3, 7, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hauser (US 2010/0250341 A1) and further in view of Hewitt et al. (US 2020/0074005 A1) and further in view Yan (US 2014/0012659 A1).
Claims 3, 7, 10, 17:
Hauser failed to teach analyze historical content delivery based on content, system-generated segments, and multidimensional time-series metric data; identify, generate and deliver relevant content; and based on the performance measured by the Artificial Intelligence driven programmatic digital transformation platform, automatically accelerate or decelerate content delivery in real-time across content distribution channels. Hewitt teaches natural language processing on multi-array graphics processing unit machine.  Yan teaches performance evaluation module for receiving historical advertising campaign information from metrics and uses the information to modify targeting criteria including frequency of unique delivery; wherein the Artificial Intelligence driven programmatic digital transformation platform is running real-time multi-segment analysis (see [0040]-[0044], [0052]). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was filed to incorporate Yan’s performance evaluation module in order to optimize an advertisement campaign or delivery of content based on previous performance. 

Claims 4, 11, 18:
Yan teaches generate automated segment-based analysis based on multiple metrics and analysis of multiple segment based metrics (targeting module may broaden by modifying criteria) (see [0045]-[0052]).


Hauser teaches ingest data from a real-time feedback loop assigned to a single string of use cases for performance; generate aggregated analysis from the provided use case (to generate run-time analysis to assign a score for the individual segment contributing to the relevant content delivery and performance) and send the analysis to feedback look to improve segment generation and segment scoring (see [0007]). Hewitt failed to teach providing knowledge graph on contribution factors. Yan teaches generate analysis from multiple segments based on scores and provides a knowledge graph on contribution factors for the relevant content delivery; send analysis and knowledge graphs to any integrated data visualization system (see [0036]-[0040]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688